       Case 2:18-cr-00365-JNP-BCW Document 582 Filed 09/10/19 Page 1 of 7



Mark J. Geragos
California State Bar #108325
GERAGOS & GERAGOS
644 S. Figueroa Street
Los Angeles, CA 90017
Telephone: (213) 625-3900
Facsimile: (213) 625-1600

Jon D. Williams (8318)
9 Exchange Place, Suite 600
Salt Lake City, UT 84111
Telephone: (801) 746-1460
Facsimile: (801) 998-8077

Attorneys for Lev Aslan Dermen

                          IN THE UNITED STATES DISTRICT COURT

                          DISTRICT OF UTAH, CENTRAL DIVISION

  UNITED STATES OF AMERICA,                           DEFENDANT LEV DERMEN’S
                                                      SUPPLEMENTAL OBJECTIONS TO
          Plaintiff,
                                                      JURY INSTRUCTIONS AND
  v.                                                  PROPOSED JURY INSTRUCTIONS

  LEV ASLAN DERMEN
                                                     Case No. 2:18-cr-00365-JNP-BCW
          Defendant.                                 Honorable Jill N. Parrish




        Defendant Lev Aslan Dermen (“Mr. Dermen”), through counsel, hereby submits these

Supplemental Objections to Jury Instructions pursuant to the Court’s September 10, 2019, Order

to Continue Trial, Exclude Time from the Speedy Trial Calculation, and Amend the Trial Order

(Dkt. No. 577). Mr. Dermen moves to amend and supplement jury instructions regarding

lifestyle and extravagant spending habits and requests a jury instruction stating that “upblending”

is not a crime.




                                                 1
      Case 2:18-cr-00365-JNP-BCW Document 582 Filed 09/10/19 Page 2 of 7



                                           ARGUMENT

       Mr. Dermen objects to the proposed jury instructions and requests the following proposed

amended jury instructions regarding his lifestyle and spending habits. Mr. Dermen also seeks an

additional instruction based on evidence that the government intends to introduce at trial

regarding the lawful process of upblending.

       I.      DEFENDANT’S PROPOSED FINAL INSTRUCTION SHOULD BE
               MODIFIED TO PREVENT PREJUDICE

       The government wishes to introduce evidence of Mr. Dermen’s extravagant spending,

dinner and restaurant habits, and expensive cars. Such evidence has no probative value, is highly

prejudicial, will mislead the jury, and will waste court time. See Fed. R. Evid. 403. It is not a

crime to be wealthy in this country, and it does not promote justice or serve any interest to try to

use such wealth and class division as a wedge between the jury and Mr. Dermen. The fact that

Mr. Dermen is wealthy does not “make a fact more or less probable that it would be without the

evidence.” Fed. R. Evid. 401. The Court should exclude the evidence.

       In the recent case United States v. Manafort, 314 F. Supp. 3d 258 (D.D.C. 2018), the

defendant Manafort engaged in extravagant lifestyle habits. See

https://www.nytimes.com/2018/08/16/us/politics/paul-manafort-trial-jury-verdict.html . “The

prosecutors first showcased evidence about Mr. Manafort’s extravagant tastes. They hoped to

illustrate how he had spent money from what they called secret foreign accounts even before

they showed how he had opened and moved money through them.” Id. As experts noted during

the Manafort trial, “over-the-top expenditures are a surefire way to grab a jury’s attention.” Id.

Such tactics have no place here.

       The government’s use of a defendant's wealth to appeal to class bias can be highly

improper and can deprive that defendant of a fair trial. “Appeals to class prejudice are highly

                                                  2
      Case 2:18-cr-00365-JNP-BCW Document 582 Filed 09/10/19 Page 3 of 7



improper and cannot be condoned and trial courts should ever be alert to prevent them.” United

States v. Socony-Vacuum Oil Co., 310 U.S. 150, 239, 60 S. Ct. 811, 852, 84 L. Ed. 1129 (1940).

“Indeed, because financial gain is the motive for committing almost all financial crimes, we must

be careful not to ignore the real possibility that the extreme or extravagant wealth or spending

was merely made possible by legitimate means.” United States v. Bradley, 644 F.3d 1213, 1271

(11th Cir. 2011) (quotation omitted). “Otherwise, we run the risk of permitting the introduction

of evidence that is probative of nothing more than the defendant's financial success.” Id. While a

court may have discretion to admit the evidence, nonetheless a limiting instruction is necessary

to prevent undue prejudice and bias.

       The Eleventh Circuit has held that such an instruction is necessary to limit excessive

wealth testimony. In United States v. Clay, the district court allowed the government to introduce

specific evidence of the defendants’ compensation in order to prove motive. However the

appellate court noted that “before the government presented any wealth evidence, the district

court instructed the jury to consider such evidence only to the extent it established financial

motive for the defendants to commit the charged offenses and for no other reason.” United States

v. Clay, 832 F.3d 1259, 1314 (11th Cir. 2016). “The district court further instructed the jury that

the defendants’ wealth had nothing to do with whether the defendants were guilty or innocent

of the charges against them.” Id. (emphasis added). Even further, the court noted that “[t]he

district court’s jury instructions guarded against the chance that the jury would draw any

impermissible inferences to the defendants' detriment. As a result, the district court admitted

only relevant evidence and took steps to mitigate any prejudicial effect.” Id.

       A district court in Kansas excluded evidence of the defendant’s wealth where the

government failed to show that the expenditures had no available legitimate sources and were not



                                                  3
      Case 2:18-cr-00365-JNP-BCW Document 582 Filed 09/10/19 Page 4 of 7



unique to the period of the alleged illegal activity. “Financial gain is the motive for committing

almost all financial crimes, drug dealing, robberies, etc. The problem with a general rule of

permitting evidence of an affluent lifestyle to show ‘motive’ for committing a crime is that it

ignores the real possibility that the extreme or extravagant wealth or spending was made possible

by legitimate means and, if so, the introduction of such evidence would appeal solely to class

prejudice.” United States v. Cooper, 286 F. Supp. 2d 1283, 1291 (D. Kan. 2003) (quotation

omitted). “Besides class prejudice related to spending money for plastic surgery, this case also

presents a serious potential for inflaming moral prejudice against the defendants for spending

money on gambling and strip clubs.” Id. The evidence the government wishes to introduce in

this case –expensive truffles and fast cars – is similarly offered only to inflame class prejudice.

       The Sixth Circuit held that the failure to include a limiting instruction regarding evidence

of extravagant spending and wealth “may have been error” where the government failed to rebut

evidence that the defendant’s wealth was legitimately-earned. United States v. Cobbs, 233 F.

App'x 524, 539 (6th Cir. 2007) (unpublished). In Cobbs, the defendant gambled at legal casinos

and filed tax returns, but his tax returns showed income that did not support the amount of

money he spent at the casino, implying therefore that the money to support the lifestyle was not

supported by legitimate sources. Id.

       Here, although not clear, it does not appear that the government is arguing that Mr.

Dermen’s wealth is not legitimate. The government is just seeking to emphasize Mr. Dermen’s

wealth. There is no relevant basis for this evidence. “To be relevant and admissible,

the lifestyle evidence must relate to wealth acquired during the period in which [the alleged

crime] occurred.” Id. at 538. Even if it was relevant, it is not more probative than prejudicial.

Any unfair prejudice would not outweigh the probative value if the following factors are met:



                                                  4
      Case 2:18-cr-00365-JNP-BCW Document 582 Filed 09/10/19 Page 5 of 7



               (1) there is other credible evidence, direct or circumstantial, of the illegal
               activity; (2) the money spent was not available to the defendant from a
               legitimate source; and (3) the accumulation of great wealth or extravagant
               spending relates to the period of the alleged illegal activity. Then the
               evidence would have been properly admitted to demonstrate, not just
               motive, but also a likelihood that the extra wealth came from illegitimate
               sources and to support an inference that the defendant committed the
               alleged crime.

Id. at 538-39. Here, there is no credible evidence of the illegal activity against Mr. Dermen. Mr.

Dermen earned his money from legitimate sources and hard work – he owns multiple gas

stations in California. Mr. Dermen has been wealthy since long before the government brought

these charges or the alleged illegal activities took place. Mr. Dermen’s wealth is simply not

relevant or probative.

       If evidence of Mr. Dermen’s extravagant lifestyle is introduced, it is only in an attempt to

prejudice the jury against Mr. Dermen and distract from the actual allegations and charges in this

case. The Court should instruct the jury that any evidence of Mr. Dermen’s lifestyle, spending

habits, and wealth is not relevant to the determination of guilt or innocence. Such an instruction

is necessary to preserve the impartiality of the jury and to keep the focus on the charges at issue.

Even if the Court finds it is relevant, its probative value is substantially outweighed by the

danger of unfair prejudice, misleading the jury, and wasting time. F.R.E. 403. A limiting

instruction is therefore appropriate.

       II.     IN THE EVENT THE GOVERNMENT’S MOTION TO INTRODUCE
               EVIDENCE OF “UPBLENDING” AS 404(B) EVIDENCE, DEFENDANT
               REQUESTS THAT THE COURT INSTRUCT THE JURY THAT
               “UPBLENDING” IS NOT A CRIME

       The government seeks to offer “evidence that Dermen was ‘up-blending’ B99 into the

diesel fuel that was sold at his Los Angeles area gas stations in excess of levels permitted by the

State of California.” (Doc 360 at 12.). Significantly, “upblending” is not a crime in the state of



                                                  5
      Case 2:18-cr-00365-JNP-BCW Document 582 Filed 09/10/19 Page 6 of 7



California in the context of Rule 404(b). The state of California has specific statutes regulating

sale of motor vehicle fuels, including blended fuels. The statutes regulating the fuel industry in

California are remedial, requiring proof of corrections if violated, and monitored by the

California Air Resources Board (CARB), a state regulatory empowered with enforcing civil

penalties only. Upblending is not unlawful. In fact, the term “upblending” is not a legal term

nor is it a term that would commonly be used in the petroleum industry. “Upblending” is solely

a term that the prosecution team has created to describe the levels of B99 blended into diesel

fuel. The jury is not responsible for determining the efficacy of administrative regulation under

California law. If such evidence is introduced at trial, the Court should instruct the jury that

upblending is not a crime. Mr. Dermen suggests the following instruction:

               There has been testimony and evidence surrounding the term
               “upblending.” Upblending is not a legal term. Upblending refers to
               the general and routine mixing of fuels of differing carbon intensity.
               The act of “upblending” is not illegal in and of itself.

                                          CONCLUSION

       Based on the foregoing, the Court should allow a modification of Mr. Dermen’s proposed

jury instruction regarding wealth and an instruction stating that upblending is not a crime.

Dated: September 10, 2019.

                                                               /s/ Mark J. Geragos
                                                               MARK J. GERAGOS
                                                               GERAGOS & GERAGOS
                                                               644 Figueroa Street
                                                               Los Angeles, CA 90017
                                                               Telephone: (213) 625-3900
                                                               Email: geragos@geragos.com
                                                               Attorneys for Lev Aslan Dermen


                                                               Jon D. Williams (8318)
                                                               9 Exchange Place, Suite 600
                                                               Salt Lake City, UT 84111

                                                  6
      Case 2:18-cr-00365-JNP-BCW Document 582 Filed 09/10/19 Page 7 of 7



                                                              Telephone: (801) 746-1460
                                                              Facsimile: (801) 998-8077


                                 CERTIFICATE OF SERVICE

        I hereby certify that I filed a true and correct copy of the foregoing, on the case styled
United States of America v. Lev Aslan Dermen, this 10th day of September, 2019, with the Clerk
of the Court using CM/ECF, which sent notification of the filing to all parties registered to receive
such notice in the case.



                                                              /s/   Mark J. Geragos




                                                 7
